DETAILED ACTION

This action is in response to the Application filed on 10/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/30/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Claim Objections
Claims 6 objected to because of the following informalities:
Claim 6, line 4 recites “a error amplifier”. It appears that it should be “an error amplifier”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “An auxiliary apparatus for controlling a current mode of a DC-DC converter, comprising: a current mirror coupled to a source voltage and configured to duplicate and supply a reference current supplied from a constant current source; an amplification unit configured to perform negative feedback on a loop control voltage, generated from a DC-DC converter current mode driving unit, and a reference voltage, generated based on the reference current supplied from the current mirror; and a control voltage clamping unit configured to adjust the loop control voltage based on a gate control voltage output based on a result of the negative feedback of the amplification unit”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2017/0315578 discloses a buck converter having an optimized recovery time.
US Pub. No. 2021/0083583 discloses seamless discontinuous conduction mode to pulse frequency modulation transition for single pulse operation in DC-DC converters.
US Pub. No. 2017/0070149 discloses a soft-start circuit for use in switching power supplies.
This application is in condition for allowance except for the following formal matters: Claim Objection set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838